Citation Nr: 0110358	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for PTSD.  

The Board notes that, in July 1999, the veteran filed a claim 
for entitlement to a temporary total disability rating based 
on a period of hospitalization pursuant to 38 C.F.R. § 4.29 
(2000).  The RO has not adjudicated this issue and it has not 
been certified for appellate review.  It is referred to the 
RO for appropriate development.  


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 was signed into law.  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The new Act provides in pertinent part as follows:

(f ) RULE WITH RESPECT TO DISALLOWED 
CLAIMS.-Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Despite the above section, the Act requires the VA to inform 
the veteran what evidence is needed to support his claim, 
what evidence the VA will obtain, and what evidence he should 
submit.  In this case, there is a duty upon the VA to inform 
the veteran of the need to submit more specific stressor 
information so that an additional search for verification of 
the stressors may be accomplished.  Verification of stressors 
is within the control of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [formerly The U.S. Army & 
Joint Services Environment Support Group (ESG)]--a government 
agency.  While the veteran was notified of the need to submit 
specific information of a stressor in connection with his 
original claim, he has not been given such notice in 
connection with his reopened claim.  The undersigned finds 
that this is necessary to comply with the new Act.

Finally, the Board observes that the veteran has been 
homeless, without a fixed address, in the past.  If it is 
determined that he is again homeless, the RO should make 
additional efforts when it is necessary to contact him, as 
provided in 38 C.F.R. § 1.710 (2000).  Nevertheless, the 
veteran is hereby advised that, while VA does have a duty to 
assist him in the development of his claim, that duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for any scheduled examination is 
required.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including informing 
the veteran specifically what types of 
evidence would constitute "new and 
material" evidence to reopen his claim 
for service connection for PTSD.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since January 2000.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should contact the veteran in 
order to afford him another opportunity 
to provide specific information 
concerning his claimed in-service 
stressors.  The RO should ask the veteran 
to provide specific information, 
including dates; places, type and 
location of incident; unit designation to 
the company level of the involved units; 
names, ranks and unit of assignment of 
any individuals injured or killed during 
the event;, the veteran's proximity to 
the event in question;, the number of 
casualties involved;, the reason for the 
veteran being at the event in question; 
and other units involved.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of his claimed stressful events 
and that he must be as specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran must also be advised that failure 
to comply with VA's request for 
information could have an adverse impact 
on his claim.  

6.  If the veteran provides detailed 
information, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and a copy of his personnel 
records, should again be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including 
unit records during the veteran's tour of 
duty in Vietnam.  If the USASCRUR advises 
the RO that the requested information 
must be obtained through other 
organizations or offices, the RO should 
follow-up with any additional source(s) 
as advised.  In this regard, it is noted 
that Morning reports submitted by the 
veteran's Battalion can be used to verify 
daily personnel actions such as wounded 
in action, killed in action and missing 
in action.  Morning reports may be 
obtained from the Director, National 
Archives and Records Administration 
(NARA).  The address for this 
organization appears in the letter dated 
in January 1995 from USASCRUR.

7.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for PTSD 
should be readjudicated by the RO, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a), and the guidance 
set forth in Hodge, supra.  If it is 
determined that new and material evidence 
has been submitted to reopen the claim, a 
VA psychiatric examination should be 
ordered to determine if the veteran has 
PTSD attributable to any verified 
stressors.  In the event the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


